     Case 3:20-cr-01586-GPC Document 10 Filed 08/04/20 PageID.12 Page 1 of 1
                                                                                              FILED
                                                                                              AUG O4 2020
 1                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                    SOUTHEHN DISTRICT OF CALIFORNIA
                                                                                   BY                        DEPUTY
 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                      SOUTHERN DISTRICT OF CALIFORNIA
 5

       UNITED STATES OF AMERICA,
                                                                                    20cr1586-GPC
 6                                                                     Case No.

 7                                     Plaintiff,                      INFORMATION

 8          v.                                                         Title 21, U.S.C.,
                                                                       Secs. 952 and 960 -
 9     ASHLEY SUSAN MAHER,                                             Importation of
                                                                       Methamphetamine (Felony)
10                                     Defendant.

11

12         The United States Attorney charges:

13         On     or    about     May       12,        2020,    within     the     Southern        District           of

14    California,        defendant,          ASHLEY            SUSAN     MAHER,         did     knowingly        and

15    intentionally import 500 grams and more,                           to wit:         approximately 43.72

16    kilograms        (96.38    pounds)          of    a   mixture       and     substance       containing           a

17    detectable        amount         of   Methamphetamine,               a      Schedule II         Controlled

18    Substance,       into     the    United States            from a place            outside     thereof;          in

19    violation of Title 21, United States Code, Sections 952 and 960.

20         DATED:        June 10, 2020

21                                                             ROBERTS. BREWER, JR.
                                                               United States Attorney
22

23

24                                                             NICHOLAS J. HERNANDEZ
                                                               Assistant U.S. Attorney
25

26

27

28

      NJH:cd:5/20/2020
